Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, 16-25, and 30-33 and the species polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (Soluplus) in the reply filed on 03/22/2022 is acknowledged.  There was a typographical error in the restriction requirement mailed 12/16/2021: Claim 28 depends from claim 1 and is therefore part of group I.
Claims 15 and 26, 27 and 29 are withdrawn as being directed towards a nonelected invention and claims 2, 4-7, 17, 18, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/22/2022.

Claims 1, 3, 8-14, 16, 19, 20, 22-25, 28 and 30-33 are under current examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9 and 33 contains the trademark/trade name Soluplus.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 10, 13, 16, 19, 20, 22, 23, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiselev (US 2015/0265575; publication date: 09/24/2015) as evidenced by Duong et al. (Expert Opinion Drug Delivery Vol 13, No. 12, pages 1681-1694; publication year: 2016) and Bansal et al. (US 2015/0132385; publication date: 05/14/2015).  

The claims are examined in view of the elected species of polymer polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (Soluplus).  

With regard to instant claims 1, 3, 8, 9, and 10, Kiselev discloses a composition for peroral delivery of phytonutrients, specifically epigallocatechin gallate (EGCG) and a solubilizer that is polyvinylcaprolactam/polyvinylacetate/polyethyleneglycol graft copolymer with a mass ratio of phytonutrient to solubilizer ranging from 1:5 to 1:1 (abstract).  The composition may include a pharmaceutically acceptable carrier (abstract).  The composition is formed by dissolving the solubilizer and the phytonutrient in the same organic solvent, mixing, and distilling the solvent in vacuo (abstract).  The resulting mixture is heated and dried in vacuo (abstract).  In example 1 on page 3, Kiselev discloses a formulation formed by the method described in the abstract from 1 g EGCG and the 5 g polyvinylcaprolactam/polyvinylacetate/polyethyleneglycol graft copolymer (Soluplus) (i.e. a weight ratio of 1:5 of EGCG to polymer).  Thus, Kiselev discloses a solid dispersion of EGCG in Soluplus formed by a solvent evaporation method.  
Kiselev does not describe the form of the EGCG, therefore it cannot be determined whether or not the EGCG is amorphous; however, sufficient evidence exists that the EGCG is amorphous in Kiselev’s example 1: 
Soluplus forms amorphous solid dispersions with active pharmaceutical ingredients (Duong: Figure 1).  
Amorphous solid dispersions are formed by several techniques, including evaporation (i.e. the method disclosed by Kiselev; Bansal: 0004)
Finally, the instant specification uses a very similar method to that of Kiselev where EGCG is dissolved with Soluplus and then the solvent is removed and this process forms a solid dispersion comprising amorphous EGCG.  The instant specification indicates this happens when the weight ratio of EGCG to Soluplus is in the range 1:10 to 1:1.  Thus when EGCG and Soluplus are in solution and then the solvent is removed, the resulting solid contains amorphous EGCG.  
In summary, Kiselev combines EGCG with a polymer that tends to form amorphous solid dispersions with active pharmaceutical ingredients using a method that forms amorphous solid dispersions.  The examiner considers the preponderance of the evidence sufficient support the conclusion that Kiselev’s example solid dispersion would contain EGCG in amorphous form  This is sufficient to shift the burden to applicant to show that the solid dispersion disclosed by Kiselev does not contain amorphous EGCG and therefore does not anticipate the instant claims.   In the alternative, the claims are considered prima facie obvious under 35 USC 103, as detailed in the obviousness rejection below.  
With regard to claims 13 and 28, the examiner does not consider the phrases “a pharmaceutical composition” or “a supplement” to patentably define over the example composition disclosed by Kiselev because the product produced in example 1 could be administered directly to a patient as a pharmaceutical or a supplement.  
With regard to claims 16, 22, and 23, the fact that the EGCG is dispersed throughout the polymer in example 1 requires its release from the composition by diffusing through the polymer or by dissolving the polymer.  Because EGCG is highly water soluble (Kiselev: 0021), it will dissolve very quickly in aqueous environments such as the fluid of the gastrointestinal tract or PBS.  A dispersion of a highly water soluble API will necessarily release the API more slowly than amorphous or crystalline pure API.  The examiner also considers this to fall within the scope of “sustained release pharmaceutical composition” as recited in claim 16 as well.  
With regard to claim 19, as detailed above, the preponderance of the evidence supports the conclusion that the example composition disclosed by Kiselev contains amorphous EGCG, and the composition consists of EGCG and Soluplus in a 1:5 weight ratio.  The instant specification indicates that amorphous solid dispersion compositions consisting of EGCG and Soluplus in a 1:1 to 1:10 weight ratio and containing amorphous EGCG will have a glass transition temperature falling below the claimed upper limit of 150ºC, therefore the examiner considers this property to be an inherent property of Kiselev’s composition.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8-14, 16, 19, 20, 22-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kiselev (US 2015/0265575; publication date: 09/24/2015) in view of Li et al. (Food Research International (Vol 58, pages 112-123; publication year: 2014), Duong et al. (Expert Opinion Drug Delivery Vol 13, No. 12, pages 1681-1694; publication year: 2016) and Bansal et al. (US 2015/0132385; publication date: 05/14/2015).

The claims are examined in view of the elected species of polymer polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (Soluplus).  

With regard to instant claims 1, 3, 8, 9, and 10-12, Kiselev discloses a composition for peroral delivery of phytonutrients, specifically epigallocatechin gallate (EGCG) and a solubilizer that is polyvinylcaprolactam/polyvinylacetate/polyethyleneglycol graft copolymer with a mass ratio of phytonutrient to solubilizer ranging from 1:5 to 1:1 (abstract).  The composition may include a pharmaceutically acceptable carrier (abstract).  The composition is formed by dissolving the solubilizer and the phytonutrient in the same organic solvent, mixing, and distilling the solvent in vacuo (abstract).  The resulting mixture is heated and dried in vacuo (abstract).  In example 1 on page 3, Kiselev discloses a formulation formed by the method described in the abstract from 1 g EGCG and the 5 g polyvinylcaprolactam/polyvinylacetate/polyethyleneglycol graft copolymer (Soluplus) (i.e. a weight ratio of 1:5 of EGCG to polymer).  Thus, Kiselev discloses a solid dispersion of EGCG in Soluplus.  Although the example composition contains a ratio of EGCG to polymer excluded by claims 11 and 12, the examiner notes that the range disclosed by Kiselev in the broader disclosure for weight ratio of EGCG to polymer of 1:1-1:5 embraces the range recited in the instant claims of 1:1, therefore this limitation is considered prima facie obvious.  See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Kiselev does not describe the form of the EGCG, therefore it cannot be determined whether or not the EGCG is amorphous, as described in the anticipation rejection above.  The preponderance of the evidence supports the conclusion that the EGCG is amorphous as required by the instant claims, absent evidence to the contrary; however, the Office has no means to determine for certain whether this is the case.  In the alternative, it would have been prima facie obvious to formulation Kiselev’s composition to be an amorphous solid dispersion of EGCG in Soluplus and containing EGCG in an amorphous state.  
Li discloses that EGCG has very poor bioavailability and in order to reach the desired plasma concentration in therapeutic treatments, the amorphous form of EGCG has potential in boosting dissolution and enhancing aqueous solubility thereby improving its bioavailability compared to crystalline EGCG (page 113, left col).  
Duong discloses that Soluplus was well known as of the instant effective filing date to form amorphous solid dispersions with active pharmaceutical ingredients (Figure 1).  Duong discloses further that amorphous solid dispersions can generate supersaturated solutions of the drug in the gastrointestinal tract, increasing the driving force for absorption (page 1681, right col).
Bansal discloses that amorphous solid dispersions are formed by several techniques, including evaporation (i.e. the method disclosed by Kiselev) but also by spray drying, depositing drug solution onto the carrier in a fluidized bed granulator, melt extrusion, melt fusion, twin-screw extrusion, curing, microwaving, milling, ultra sound, spinning by mechanical admixture such as ball milling and mechanical admixture at an elevated but non-melting temperature (0004).  
It would have been prima facie obvious to formulate Kiselev’s composition consisting of a dispersion of EGCG in Soluplus to contain EGCG in the amorphous state.  The artisan of ordinary skill would have been motivated to do so in order to increase the oral bioavailability of EGCG as described above.  The skilled artisan would have had a reasonable expectation of success because Soluplus was known to be capable of forming amorphous solid dispersions with many APIs and because other techniques to form amorphous solid dispersions besides the specific solvent evaporation method used by Kiselev to form their example composition were known to those having ordinary skill in the art. 
 With regard to claims 13, 14, and 28, the examiner does not consider the phrases “a pharmaceutical composition” or “a supplement” to patentably define over the example composition disclosed by Kiselev because the product produced in example 1 could be administered directly to a patient.  Moreover, Kiselev claims a “pharmaceutical composition” comprising the compositions disclosed therein (Kiselev: claim 1).  Kiselev discloses further that the composition may contain a carrier, which the examiner considers to fall within the scope of “excipient” as required by instant claim 14.
With regard to claims 16, and 22-25, the fact that the EGCG is dispersed throughout the polymer in example 1 requires its release from the composition by diffusing through the polymer or by dissolving the polymer.  Because EGCG is highly water soluble (Kiselev: 0021), it will dissolve very quickly in aqueous environments such as the fluid of the gastrointestinal tract or PBS.  A dispersion of a highly water soluble API will necessarily release the API more slowly than amorphous or crystalline pure API.  The examiner also considers this to fall within the scope of “sustained release pharmaceutical composition” as recited in claim 16 as well.  With regard to claims 24 and 25, Kiselev does not disclose the amount of EGCG release from the formulation in a pH 7.4 PBS medium at 37ºC; however, the objective of Kiselev is to provide extended release of the EGCG and other APIs discussed therein (see figures 1-5) and API release rates from amorphous solid dispersions are optimizable:  Duong discloses that molecular weight or chain length of the amorphous carrier has a strong effect on dissolution rate of drug as does the drug:carrier ratio (page 1682).  One having ordinary skill in the art would have been motivated to provide extended release of EGCG in view of Li, who discloses that this drug has poor bioavailability as discussed above.  Extended release would provide a supply of EGCG that lasts longer than an immediate release formulation.  The skilled artisan would have had a reasonable expectation of success in view of Duong, who discloses several parameters that can be adjusted to affect release rate in amorphous solid dispersions.  With regard to the specific release profiles recited in instant claims 24 and 25, it would have been a matter of routine for one having ordinary skill to optimize the release of EGCG specifically from Soluplus dispersions by experimenting the factors disclosed by Duong (e.g. ratio or molecular weight of the polymer), as a matter of routine.  Please refer to MPEP 2144.05.  
With regard to claims 19 and 20, as detailed above, the preponderance of the evidence supports the conclusion that the example composition disclosed by Kiselev contains amorphous EGCG, and the composition consists of EGCG and Soluplus in a 1:5 weight ratio.  Alternatively, it would have been prima facie obvious to prepare the EGCG in Kiselev’s composition such that it is amorphous  The instant specification indicates that amorphous solid dispersion compositions consisting of EGCG and Soluplus in a 1:1 to 1:10 weight ratio and containing amorphous EGCG will have a glass transition temperature falling below the claimed upper limit of 150ºC, therefore the examiner considers this property to be an inherent property of Kiselev’s composition.  With regard to claim 20, as explained above, Kiselev’s broader disclosure renders obvious compositions having EGCG and Soluplus present in a weight ratio of from 1:1 to 1:5 and as explained above, it would have been prima facie obvious to formulate the compositions to contain EGCG in the amorphous state. The examiner considers Kiselev to disclose all weight ratios within this narrow range, including the 1:1 ratio, which the instant specification indicates to possess a glass transition temperature of 143ºC.  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kiselev (US 2015/0265575; publication date: 09/24/2015) in view of Li et al. (Food Research International; Vol 58, pages 112-123; publication year: 2014), Duong et al. (Expert Opinion Drug Delivery Vol 13, No. 12, pages 1681-1694; publication year: 2016) and Bansal et al. (US 2015/0132385; publication date: 05/14/2015) as applied to claims 1, 3, 8-14, 16, 19, 20, 22-25, and 28 above, and further in view of Zaworotko et al. (US 2010/0173984; publication date: 07/08/2010).  

The relevant disclosures of Kiselev, Li, Duong, and Bansal are set forth above.  Kiselev discloses that the composition may be delivered in a carrier but does not disclose that the carrier is a tablet or capsule as required by instant claim 30.  
Zaworotko discloses that EGCG can be delivered as a tablet or capsule (0077).  
It would have been prima facie obvious to formulate Kiselev’s EGCG/Soluplus solid dispersion into a tablet or capsule carrier because one having ordinary skill in the art would have recognized this type of carrier to be suitable for this purpose (see MPEP 2144.07).  

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kiselev (US 2015/0265575; publication date: 09/24/2015) in view of Zaworotko et al. (US 2010/0173984; publication date: 07/08/2010).  

With regard to claims 31-33, Kiselev discloses a composition for peroral deliver of phytonutrients, specifically epigallocatechin gallate (EGCG) and a solubilizer that is polyvinylcaprolactam/polyvinylacetate/polyethyleneglycol graft copolymer with a mass ratio of phytonutrient to solubilizer ranging from 1:5 to 1:1 (abstract).  The composition may include a pharmaceutically acceptable carrier (abstract).  The composition is formed by dissolving the solubilizer and the phytonutrient in the same organic solvent, mixing, and distilling the solvent in vacuo (abstract).  The resulting mixture is heated and dried in vacuo (abstract).  In example 1 on page 3, Kiselev discloses a formulation formed by the method described in the abstract from 1 g EGCG and the 5 g polyvinylcaprolactam/polyvinylacetate/polyethyleneglycol graft copolymer (Soluplus) (i.e. a weight ratio of 1:5 of EGCG to polymer).  Thus, Kiselev discloses a solid dispersion of EGCG in Soluplus.
Kiselev discloses further that the dispersion of EGCG and Soluplus may be in a carrier but does not disclose that the carrier is a foodstuff.  
Zaworotko discloses that EGCG can be delivered as a foodstuff (0077).  
It would have been prima facie obvious to formulate Kiselev’s EGCG/Soluplus solid dispersion into a foodstuff carrier because one having ordinary skill in the art would have recognized this type of carrier to be suitable for this purpose (see MPEP 2144.07).  

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617